Exhibit 99.1 Catasys Reports Full Year 2015 Financial Results - - - R evenue grew 33% year-over-year; deferred revenue grew 325% year-over-year - - - Patient enrollment increased 121% from 2014 - - - Equivalent lives 1 covered increased by approx. 3.2MM to 5.0MM in 2015; including the addition of approx. 2.7MM equivalent lives in the fourth quarter of 2015 LOS ANGELES, March 31, 2016 Catasys, Inc. (OTCQB: CATS), a provider of proprietary data, predictive analytics modeling based behavioral health management services for health plans, today reported financial results for the full year ended December 31, 2015. “In 2015, we made significant strides in scaling our operations as patient enrollment increased by 121%. This expansion reflects the implementation of several agreements signed and expanded during the year with several of the nation’s leading health plan providers, which we expect will fully ramp enrollment over the next few quarters. The number of Equivalent Lives1 (“EL”) covered under our agreements increased by approximately 3.2 million to approximately 5.0 million in 2015. This increase was mostly driven by new and expanded contracts in the fourth quarter of 2015, which contributed approximately 2.7 million new equivalent lives,” said Rick Anderson, Catasys’ President and COO. “The rollout of OnTrak has exceeded expectations as we expanded into 12 states over the last twelve months and, in many cases, now maintain a presence with multiple health plans in many of these states. We believe the increased adoption of our solutions by leading health plan providers is demonstrative of the outcomes of OnTrak . As we continue to increase the presence of OnTrak , we are confident in our ability to remain focused on improving the health of patients and reducing costs for insurers nationwide,” concluded Anderson. Full Year 2015 Financial Highlights ● Enrollment increased by 121% for the year ended December 31, 2015. ● Revenues were $2.7 million, an increase of 33% compared to $2.0 million in 2014. This increase was primarily driven by an expansion of health plan populations covered under our program and increasing enrollment in On
